838 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James E. BROWN, Plaintiff-Appellant,v.CARVELL REAL ESTATE COMPANY;  Garfield Carvell, Broker;  andFay F. Robinson, Affiliate Broker, Defendants-Appellees.
No. 87-5868.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1988.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon review of the record and the brief, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Tennessee plaintiff appeals the dismissal of his "civil action" which alleged that his fourteenth amendment right to procedural due process was violated by the defendant real estate agency and its brokers during the course of a sale of land.


3
Upon review, we hereby affirm the judgment of the district court for the reasons set forth in the magistrate's opinion of May 11, 1987, as adopted by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.